Opinion by
President Judge Crumlish, Jr.,
Upper Gwynedd Township and Police Officer Donald Bailey, defendants in consolidated personal injury actions, seek to appeal a Montgomery County Common Pleas Court order denying their summary judgment motion.1 We quash this appeal.
*574Officer Bailey engaged his police department vehicle in a fifteen minute high-speed chase of a vehicle driven by Henry Palmen. During the chase, Palmens vehicle collided with a vehicle driven by Henry Coleman in which John Mulholland and Layne Bartle were passengers.
Coleman, Mulholland and Bartle initiated these actions against the township and Bailey, alleging essentially that Baileys negligent commencement and continuation of a dangerous high-speed chase caused their injuries. The township and Bailey asserted, by way of new matter, governmental immunity as affirmative defenses, 42 Pa. C. S. §§8541-8564.
The township and Bailey moved for summary judgment, contending, inter alia, that the plaintiffs’ actions were barred because they were not within a statutory immunity exception. The trial court denied their motion.
For the reasons set forth in Bollinger v. Obrecht, 122 Pa. Commonwealth Ct. 562, 552 A.2d 359 (1989), we quash this appeal.
Order
The appeals of Upper Gwynedd Township and Donald Bailey at Nos. 1821, 1822 and 1823 C.D. 1987 aré quashed. The appeal at No. 2128 C.D. 1985 remains stayed pursuant to our April 8, 1986 order.
Judge MacPhail did not participate in the decision in this case.
Judge Barry concurs in the result only.

 Separate actions were commenced in the common pleas court by John Mulholland, Henry Coleman and Layne Bartle for injuries sustained in a car accident and were consolidated. The appeals in these matters are likewise consolidated and are docketed at No. 1821 C.D. 1987 (Mulholland), No. 1822 C.D. 1987 (Coleman), and No. 1823 C.D. 1987 (Bartle).
Also in this Court is a related appeal in No. 2128 C.D. 1985, taken by Mulholland from an earlier trial court order striking *574portions of Mulhollands complaint. On April 8, 1986, this appeal was stayed, pending a verdict or 'final order in the trial court, and was later consolidated with the aforementioned appeals by the township and Bailey.' We note that the parties have not briefed the merits of this appeal. Nonetheless, in light of our disposition of the township and Baileys appeals, Mulhollands appeal at No. 2128 C.D. 1985 remains stayed pursuant to our April 8, 1986 Order.